DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on June 28, 2021.  The application contains 20 claims.  Claims 1-20 are directed to a blockchain integrated station,  a method, and a system for implementing a blockchain certificate authority service.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. 10,958,450 B1), in view of Fok et al. (U.S. 2008/0274716 A1), hereinafter “Fok”.
Referring to claims 1, 8, 15:
	i.	Yamada teaches:
                      A blockchain integrated station comprising: 
                      at least one processor (see Yamada, fig. 1 discloses one or more blockchain integrated stations; fig. 1B discloses a blockchain; fig. 6, 610 ‘processor’); and 
           one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform one or more operations comprising (see Yamada, fig. 6, 620 ‘memory’): 
the member entities may function as root CAs [i.e., initiating a certificate authority service by the blockchain integrated station ] or end entities (or both).’); 
           broadcasting, by the blockchain integrated station, the root certificate in a network that includes the blockchain integrated station (see Yamada, col. 4, lines 15-39 ‘A multiple-entity root certificate data block chain may be published, broadcasted, or distributed (e.g., as a conventional root certificate would be published, broadcasted, or distributed) for use in a cryptography system (e.g., as conventional root certificate would be used).’); 
            receiving, by the blockchain integrated station, an authentication request initiated by a node in the network (see Yamada, col. 7, line 33 ‘the end entity [i.e., where ‘the end entity’ corresponding to ‘a node in the network’ ] may own a digital certificate issued by the CA node 112,’); and 
            in response to a determination that the authentication request passes verification, issuing a certificate to the node based on the certificate authority service (see Yamada, col. 7, line 33 ‘the end entity may own a digital certificate issued by the CA node 112,’).
           Yamada discloses or suggests an authentication request (see Yamada, col. 7, line 33 ‘the end entity [i.e., where ‘the end entity’ corresponding to ‘a node in the network’ ] may own a digital certificate issued by the CA node 112,’).  However, Yamada does not explicitly disclose an authentication application.
ii.	Fok discloses an authentication application (see Fok, fig. 7, 530 ‘authentication application source’; [0064] ‘registering a log generating application’)	 
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Fok into the system of Yamada to include an authentication application.  Yamada teaches "a multiple-entity root certificate data block chain for cryptography systems.” (see Yamada, col. 1, line 7). Therefore, Fok’s teaching could enhance the system of Yamada,  because Fok teaches “Then a digital certificate is incorporated into an application for unlocking log communication in block 534.” (see Fok, [0064]).
Referring to claims 3, 10, 17:
		Yamada and Fok further disclose:
	creating, by the blockchain integrated station, a first identity key, wherein the first identity key comprises a first identity private key and a first identity public key corresponding to the first identity private key; and providing, by the blockchain integrated station, the first identity private key to the certificate authority service, wherein the certificate authority service signs the first identity public key and description information of the blockchain integrated station by using the first identity private key to generate the root certificate (see Yamada, col. 4, line 60 to col. 5, line 1 ‘a root certificate’ a public-private key pair’ ‘digitally signs’).
Referring to claims 4, 11, 18:
		Yamada and Fok further disclose:
	wherein the certificate comprises a leaf certificate, wherein the authentication application comprises a second identity public key of the node and description information of the node, and wherein issuing, by the blockchain integrated station, the leaf certificate to the node based on the certificate authority service comprises (see Yamada, col. 4, line 60 to col. 5, line 1 ‘root certificate’ ‘a public-private key pair’ ‘digital signs’. And, Fok, [0035] ‘provides a leaf certificate 136 based on a retained root certificate 138’; [0038] ‘a digital signature… public key’): 
           providing, by the blockchain integrated station, the first identity private key to the certificate authority service, wherein the certificate authority service signs the second identity public key, the description information of the node, and the description information of the blockchain integrated station by using the first identity private key to generate the leaf certificate (see Yamada, col. 4, line 60 to col. 5, line 1 ‘root certificate’ ‘a public-private key pair’ ‘digital signs’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Fok into the system of Yamada to include a leaf certificate.  Yamada teaches "a multiple-entity root certificate data block chain for cryptography systems.” (see Yamada, col. 1, line 7). Therefore, Fok’s teaching could enhance the system of Yamada,  because Fok teaches “Then a digital 
Referring to claims 5, 12, 19:
		Yamada and Fok further disclose:
	determining, by the blockchain integrated station, that the node is a blockchain node of a blockchain network, wherein determining that the node is the blockchain node of the blockchain network comprises: 
          receiving, by the blockchain integrated station, a to-be-verified leaf certificate from the node (see Fok, [0035] ‘provides a leaf certificate 136 based on a retained root certificate 138’); 
         verifying, by the blockchain integrated station, the to-be-verified leaf certificate based on the root certificate (see Yamada, col. 7, line 12 ‘the first CA node 112 may issue digital certificates that can be validated using the public key in the root certificate data block chain 120.’); and 
           in response to a successful verification, determining, by the blockchain integrated station, that the to-be-verified leaf certificate is issued by the certificate authority service (see Yamada, col. 7, line 12 ‘the first CA node 112 may issue digital certificates that can be validated using the public key in the root certificate data block chain 120.’). 
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Fok into the system of Yamada to include a leaf certificate.  Yamada teaches "a multiple-entity root certificate data block chain for cryptography systems.” (see Yamada, col. 1, line 7). Therefore, Fok’s teaching could enhance the system of Yamada,  because Fok teaches “Then a digital certificate is incorporated into an application for unlocking log communication in block 534.” (see Fok, [0064]).
Referring to claims 6, 13, 20:
		Yamada and Fok further disclose:
	determining, by the blockchain integrated station, that the node is a blockchain node of a blockchain network; and in response to determining that the node is the blockchain node of the blockchain network, recording, by the blockchain integrated 
Referring to claims 7, 14:
		Yamada and Fok further disclose:
	wherein the blockchain integrated station comprises a cryptographic acceleration card that is used to perform at least one of a key management operation, an encryption and decryption operation, or a signature verification operation, wherein the blockchain integrated station further comprises at least one of an intelligent network card or a smart contract processing chip, and wherein the blockchain integrated station comprises at least one of the certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface (see Yamada, col. 4, line 30 ‘a cryptography system’; col. 20, line 66 ‘interact through a communication network, e.g. via interface 630’; col. 4, lines 15-39 ‘the member entities may function as root CAs [i.e., initiating a certificate authority service by the blockchain integrated station ] or end entities (or both).’)

5.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. 10,958,450 B1), in view of Fok et al. (U.S. 2008/0274716 A1), further in view of Shih (U.S. 2018/0267539 A1). 
Referring to claims 2, 9, 16:
	Yamada and Fok discloses or suggests initiating by the blockchain integrated station, the certificate authority service (see Yamada, col. 4, lines 15-39 ‘the member entities may function as root CAs [i.e., initiating a certificate authority service by the blockchain integrated station ] or end entities (or both).’).
		However, Yamada and Fok do not disclose electing a primary node.
		Shih discloses electing a primary node (see Shit, [0058] ‘whereby a primary node is to be elected’).  
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Shih into the system of Yamada to elect a primary node.  Yamada teaches "a multiple-entity root certificate . 
 
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	McGrath; Michael J. et al. (US 11159609 B2) disclose Method, system and product to implement deterministic on-boarding and scheduling of virtualized workloads for edge computing;
(b)	Wei; Changzheng et al. (US 20210328814 A1) disclose blockchain integrated stations and automatic blockchain construction methods and apparatuses;
(c)	Fairless; Brandon et al. (US 20210280306 A1) disclose methods for managing health care information;
(d)	Jayaram; Arjun et al. (US 20210271681 A1) disclose analysis of data streams consumed by high-throughput data ingestion and partitioned across permissioned database storage;
(e)	Nolte; Wanja et al. (US 20200387533 A1) disclose systems and methods for structuring metadata;
(f)	Li; Zhiguo (US 20200372594 A1) disclose identifying copyrighted material using embedded copyright information;
(g)	Pennell; Mark E. et al. (US 10824684 B2) disclose Techniques for anonymized searching of medical providers.

 	7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492